Name: Commission Regulation (EC) No 1501/2000 of 11 July 2000 amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  agricultural activity;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32000R1501Commission Regulation (EC) No 1501/2000 of 11 July 2000 amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotas Official Journal L 172 , 12/07/2000 P. 0011 - 0011Commission Regulation (EC) No 1501/2000of 11 July 2000amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products(1), as last amended by Regulation (EC) No 775/2000(2) and in particular Article 6 thereof,Whereas:(1) The quota amount for certain autonomous Community tariff quotas is insufficient to meet the needs of the Community industry. Consequently, the quota amount for oscillators (order No 09.2939) and kraft paper (order No 09.2959) should be increased taking into account the provisions of Article 6 of Regulation (EC) No 2505/96. That Regulation should be amended accordingly, with effect from 1 January 2000, so as to insure uninterrupted use of these quotas.(2) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 31 December 2000, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order number 09.2939: the amount of the tariff quota shall be altered to 202000000 units,- order number 09.2959: the amount of the tariff quota shall be altered to 65000 tonnes.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 345, 31.12.1996, p. 1.(2) OJ L 95, 15.4.2000, p. 1.